     Case 2:18-cv-03371-FMO-SK Document 63 Filed 04/19/21 Page 1 of 1 Page ID #:1514



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11    MICHAEL RILEY, et al., derivatively and )   Case No. CV 18-3371 FMO (SKx)
      on behalf of OSI SYSTEMS, INC.,         )
12                                            )
                         Plaintiffs,          )
13                                            )   JUDGMENT
                    v.                        )
14                                            )
      DEEPAK CHOPRA, et al.,                  )
15                                            )
                         Defendants.          )
16                                            )

17          IT IS ADJUDGED THAT the above-captioned case is dismissed without prejudice.

18    Dated this 19th day of April, 2021.

19

20                                                                   /s/
                                                              Fernando M. Olguin
21                                                       United States District Judge

22

23

24

25

26

27

28
